Citation Nr: 1121592	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-50 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of a duodenal ulcer.

2.  Chronic obstructive pulmonary disease (COPD) was not shown in service, and any current COPD is unrelated to service or to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a duodenal ulcer have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for COPD have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in October 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The November 2008 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the October 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Records from the Social Security Administration have also been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his current claims.  However, as discussed below, there is no competent and credible evidence that the Veteran has been diagnosed as having a current duodenal ulcer.  While the Veteran has recently reported a continuity of ulcer and COPD symptomatology, there is no medical evidence that any such symptoms may be related to service, and the Veteran has not alluded to the existence of any such evidence.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of COPD, and a recent endoscopy did not result in a diagnosis of a duodenal ulcer.  VA examinations are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's October 1967 pre-enlistment physical examination report reflects that he previously had ulcers.  On his October 1967 Report of Medical History (RMH), the Veteran indicated that he previously had ear, nose, or throat trouble; pain or pressure in his chest; and stomach, liver or intestinal trouble.  An October 1967 letter from the Veteran's private physician notes that a previous GI series revealed an irregular and irritable duodenal bulb.  The doctor opined that the Veteran had a probable duodenal ulcer.  Service treatment records from January 1968 show that the Veteran was diagnosed as having a duodenal ulcer that existed prior to service.

Post-service, a January 1993 emergency room record from a private hospital indicates that the Veteran was a heavy smoker.  It was noted that he coughed.  A chest X-ray revealed "a little dirtiness."  The diagnosis was an acute febrile illness, and the doctor opined it was probably from an early pneumonia.

In July 1993, the Veteran told a private examiner that he had peptic ulcer disease dating back to age 8.  He reported receiving no treatment since 1989.  He further reported smoking two packs per day and felt shortness of breath with a nonproductive cough.  The examiner noted that the lungs were clear with no wheezing, rales or rhonchi.  A follow-up note from August 1993 contains diagnoses of COPD and peptic ulcer disease.  The note also indicates that the Veteran was a heavy smoker.

A VA treatment record from October 2007 reflects that the Veteran had a history of peptic ulcer disease.  It was noted that the Veteran started smoking at age four, and although he had quit for a time, he had recently started smoking again.  The Veteran reported smoking two packs of cigarettes per day for around 50 years.  A diagnosis of COPD was listed.

The Veteran underwent an upper gastrointestinal endoscopy at a VA facility in April 2008.  The endoscopy revealed mildly erythematosus mucosa, non-bleeding erythematosus gastropathy, and erythematosus duodenopathy, but no ulcers.  The pathology report indicates that the Veteran did not have the bacteria that causes ulcer disease in his stomach.

In December 2009, the Veteran remarked that he could not afford medical treatment for his ulcers or lung condition.  He stated that his ulcers were problematic beyond their normal progression as a direct result of military service.  He added that his lung problems manifested themselves while he was on active duty and had continued through the present.

Analysis-Duodenal Ulcer

Concerning the claim for service connection for a duodenal ulcer, the Board finds that the present claim must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has a documented history of a duodenal ulcer, the medical evidence suggests that the ulcer resolved.  As noted above, an endoscopy performed in April 2008 revealed redness but no ulceration of the duodenum.  Although the endoscopy revealed redness, there was no active bleeding or stigmata of bleeding in the duodenal bulb.  The endoscopy did not result in a diagnosis of a duodenal ulcer, and the pathology report associated with the endoscopy indicated that the Veteran did not have the bacteria that causes ulcer disease in his stomach.  The Board finds the April 2008 VA endoscopy and pathology record to be competent, credible evidence that while the Veteran might have redness in his duodenum, the Veteran does not have a diagnosis of a current duodenal ulcer disability, as the record was created by an objective medical professional in the course of providing medical treatment.  The examiner was impartially reporting the results of medical testing.

Although the Veteran has complained of gastrointestinal pains, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current diagnosis of a duodenal ulcer underlying his complaints.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a duodenal ulcer must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Analysis-COPD

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to coughing and experiencing chest pain, as those symptoms are readily identifiable through casual observation.  However, his statements regarding the in-service incurrence of a lung disability and a continuity of symptoms are outweighed by the other evidence of record.  While the Veteran has asserted that a chronic lung disability manifest itself during his active duty, the service treatment records are negative for any signs, symptoms, or treatment for a lung disorder.  The STRs clearly indicate that the Veteran was seen by medical personnel multiple times for gastrointestinal symptoms, but the lungs are never mentioned.  It is reasonable to assume that as there are multiple treatment records in connection with the Veteran's service, if the Veteran had experienced a chronic lung disability during his active duty, he would have reported it to the service doctors along with his other gastrointestinal symptoms.  The service treatment records are completely negative for any signs, symptoms, or diagnoses of a lung disorder.  The Board finds that the STRs outweigh the Veteran's contentions regarding an in-service incurrence of a chronic lung disability and continuity of symptomatology, as the STRs were created by objective medical professionals in the course of providing treatment to the Veteran.  Concerning the Veteran's statements, the Board also notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  

Additionally, the Board recognizes that the first documented treatment for COPD of record is from 1993-nearly 25 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The lack of medical documentation for nearly 25 years after the Veteran left active duty, while not dispositive, is another factor that weighs against the Veteran's assertions.

Significantly, none of the medical personnel who have treated the Veteran for COPD since 1993 have given any indication that his lung problems are related to his active duty.  The Veteran has not identified, presented, or alluded to the existence of such a medical opinion- i.e., one that, in fact, establishes a relationship between his COPD and service.

As the weight of the competent and credible evidence weighs against a finding that the Veteran's current COPD is related to any event from his active service, the Board finds that the claim for service connection for COPD must be denied.  

Conclusion

In reaching the conclusions listed above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a duodenal ulcer is denied.

Service connection for COPD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


